Citation Nr: 0632144	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation higher than 60 percent for 
lymphedema and neurological impairment of the right lower 
extremity.  

2.  Entitlement to an evaluation higher than 20 percent for 
lymphedema and neurological impairment of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to April 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2005, the Board remanded the case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action. 

The Board observes that, in addition to remanding the issues 
listed above, it also remanded the issue of entitlement to 
service connection for a back disability as secondary to the 
service connected lymphedema.  In a February 2006 rating 
decision, the RO granted service connection for low back 
syndrome, and assigned a 20 percent disability rating.  

The Board notes that the RO included neurological impairment 
of the lower extremities in the grant of service connection 
for low back syndrome.  While the grant of service connection 
for a low back disorder satisfies the appeal of that issue, 
it does not satisfy the appeal with respect to neurological 
impairment of the lower extremities.  

In a June 2006 letter, the veteran requested that she be 
evaluated for bilateral knee and hip pain, and for a skin 
condition, as secondary to her lymphedema.  The veteran is 
not currently service connected for these conditions either 
separately or as part of her service-connected lymphedema, 
and the RO has not yet adjudicated these issues.  
Accordingly, they are referred to the RO for appropriate 
action.  

The Board notes that, although the veteran requested a Board 
hearing in connection with her appeal, her representative 
informed the Board in a July 2004 letter that she was 
withdrawing her request for such a hearing.  There are no 
other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The manifestations of the veteran's lymphedema and 
neurological impairment of the right lower extremity include 
massive board-like edema with constant pain at rest.

2.  The manifestations of the veteran's lymphedema and 
neurological impairment of the left lower extremity include 
persistent edema and stasis pigmentation.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
lymphedema and neurological impairment of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.110, Diagnostic Code 7121 (2006).

2.  The criteria for a 40 percent disability rating for 
lymphedema and neurological impairment of the left lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.110, Diagnostic Code 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for her 
service-connected lymphedema and neurological impairment of 
the right and left lower extremities.  In light of the 
Board's decision to grant the maximum benefit sought by the 
veteran with respect to both issues (see the Board's 
discussion below), the Board need not address whether the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
Board will accordingly proceed directly to a discussion of 
the pertinent law and facts.  



General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Analysis

Right Lower Extremity

The veteran is currently assigned a 60 percent disability 
rating for lymphedema of the right lower extremity with 
sensory impairment under Diagnostic Code 7121, which provides 
that a 60 percent rating is assigned where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is authorized for massive board-like edema 
with constant pain at rest.  

On VA examination in March 1987, the examiner noted a 
"marked enlargement" of the right leg.  Similarly, in 
October 1991, the VA examiner described "marked swelling."  
An October 1996 VA examination report contains a description 
of large right lower extremity edema.  An August 1993 
examination report describes "gigantic lymphoedema" of the 
right leg.  A June 1993 medical record contains a description 
of "severe" edema.  An April 2001 VA examination report 
shows a description of gross enlargement of the right leg, 
which was found to be double the size of the left.  A similar 
description of gross swelling was noted by the November 2005 
VA examiner.  Moreover, a September 1993 medical report 
specifically includes the description of "massive edema" of 
the right leg.  

The Board notes that the rating schedule does not define 
"massive" or "board-like."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  

The Board finds it significant that the 100 percent level is 
the only level under Diagnostic Code 7121 that includes any 
description of the size or degree of swelling.  All other 
levels under that code refer only to the persistent nature of 
the swelling.  It is also significant that a deliberately 
imprecise term such as "massive" is used.  Indeed, the term 
"massive" does not describe a particular size, but simply 
indicates that an object is considered to be large.  
"Massive" is defined as "[c]onsisting of or making up a 
large mass"; "[u]nusually large or impressive"; or 
"[l]arge in comparison with the usual amount."  See 
Webster's II New College Dictionary 673 (1995).  

In light of the objective descriptions of the veteran's right 
leg, and a photograph submitted by the veteran, which clearly 
shows that her right leg is disproportionately large in 
comparison to her left leg, the Board finds that the presence 
of massive edema of the right leg must be conceded. 

With respect to the criterion of "board-like" edema, while 
there is no exact description of the veteran's right leg as 
"board-like," and while the record contains little 
meaningful description of the texture or hardness of the 
skin, the Board notes that the term "elephantiasis" is used 
at least twice in the medical record.  The veteran was 
diagnosed with elephantiasis in August 1992 and August 1993 
VA treatment reports.  Elephantiasis is defined as "chronic, 
often extreme enlargement and hardening of cutaneous and 
subcutaneous tissue..."  In the Board's view, the use of such 
a diagnosis includes the component of hardening of tissues, 
even if this has not been specifically described.  The Board 
finds that this evidence therefore satisfies the requirement 
of "board-like" edema.

With respect to the criterion of constant pain at rest, the 
veteran has consistently reported pain as a component of her 
lymphedema.  She has also described sensory impairment or 
neuropathy.  The veteran is competent as a lay person to 
describe her symptoms.  Objectively, the April 2001 VA 
examiner noted cramping and severe pain in the back of the 
right leg.  An April 2002 primary care outpatient note shows 
complaint of pain in the lower extremities that is constant 
and occurs daily.  Based on such evidence, the Board 
concludes that the veteran experiences constant pain at rest 
in her right leg.  

As the criteria established for the rating have been met, the 
Board finds that a 100 percent rating for lymphedema and 
neurological impairment of the right lower extremity is in 
order.  This constitutes the maximum benefit sought on 
appeal.

Left Lower Extremity

The veteran is currently assigned a 20 percent disability 
rating for lymphedema of the left lower extremity with 
neurological impairment under Diagnostic Code 7121.  Under 
that code, a 20 percent rating is assigned where there is 
persistent edema, incompletely relieved by elevation of 
extremity with or without beginning stasis pigmentation or 
eczema.  As noted above, a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  

On VA examination in November 2005, the veteran was found to 
have 1+ pitting edema on the left.  She was also found to 
have mild stasis changes of the skin.  With respect to 
persistence of the veteran's edema, the Board finds that this 
criterion is demonstrated by the veteran's consistent reports 
and consistent objective findings throughout the period on 
appeal.  Accordingly, as the stated criteria have been met, 
the Board finds that a 40 percent rating for lymphedema of 
the left lower extremity with neurological impairment is in 
order.

Although Diagnostic Code 7121 contains ratings higher than 40 
percent, the evidence does not suggest and the veteran does 
not contend that a higher rating is warranted.  In a May 2005 
letter, the veteran stated that it was her contention that 
her "left lower extremity should be assigned a 30% 
evaluation."  More recently, in a June 2006 letter, the 
veteran stated that she was contending that "my left leg 
condition meets the 40% evaluation based on the criteria."  
In this case, the veteran has specifically expressed her 
desire for a 40 percent disability rating for her left lower 
extremity lymphedema.  Such has now been granted, and the 
appeal is therefore resolved.


ORDER

A 100 percent rating for lymphedema and neurological 
impairment of the right lower extremity is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.

A 40 percent rating for lymphedema and neurological 
impairment of the left lower extremity is granted, subject to 
the criteria applicable to the payment of monetary benefits. 



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


